DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 10-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoenenborn (US 9,546,552).
Schoenenborn discloses a bladed rotor system for a turbomachine, comprising: a circumferential row of blades mounted on a rotor disc (column 1, lines 34-37), each blade comprising an airfoil having an outer wall delimiting an airfoil interior (Figure), the airfoil interior comprising one or more internal cavities the row of blades comprising a first set of blades 10 and a second set of blades 12 wherein: the airfoils of both the first and second sets of blades have identical outer shapes defined by an outer surface of the outer wall of the respective airfoils , and the airfoils of the first set of blades are distinguished from the airfoils of the second set of blades by a geometry and/or position of at least one internal cavity, which is unique to blades of a given set whereby the natural frequency of a blade of the first set differs from the natural frequency of a blade of the second set by a predetermined amount (column 2, lines 21-34), and wherein blades of the first set and the second set are alternately arranged in a periodic 
Regarding claim 2, an outer wall thickness of the airfoils belonging to the first set differs from a corresponding outer wall thickness of the airfoils belonging to the second set (see annotated Figure below), for at least a portion of the outer wall of the respective airfoils.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer wall thickness)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image1.png
    738
    490
    media_image1.png
    Greyscale


		Annotation of Figure of Schoenenborn.


Regarding claim 5, the difference between the outer wall thickness of the airfoils belonging to the first set and the corresponding outer wall thickness of the airfoils belonging to the second set varies chord-wise within said portion (Figure).
Regarding claim 7, a first position of the at least one internal cavity of the airfoils belonging to the first set differs from a second position of the corresponding at least one internal cavity of the airfoils belonging to the second set, the second position being offset from the first position toward a suction side of the respective airfoils (thinner outer wall thickness of the blades of the second set as seen in the Figure indicates the second position is offset toward the suction side of the respective airfoils).
 Regarding claim 10, Schoenenborn inherently discloses a method for producing a bladed rotor system, comprising: forming a plurality of blades 10 and 12, each blade being formed at least partially by a casting process, each blade comprising an airfoil having one or more internal cavities produced by respective core elements during the casting process (column 3, lines 36-37), wherein: the plurality of blades includes a first set of blades 10 and a second set of blades 12 the airfoils of both the first and second sets of blades have identical outer shapes defined by an outer surface of the outer wall of the respective airfoils (see Figure above), and the casting process for forming the first set of blades differs from the casting process for forming the second set of blades, in that, the respective core element for producing at least one internal cavity has a different geometry and/or position during casting of a blade belonging to the first set in relation to a blade belonging to the second set, the geometry and/or position of the respective core element being kept substantially identical for forming blades of a given set, whereby the natural 
Regarding claim 11, the method further comprising mounting the blades circumferentially around a rotor disc, such that blades of the first set and the second set alternate in a periodic fashion (Figure).
Regarding claim 12, the respective core elements are designed such that an outer wall thickness of the airfoils belonging to the first set differs from a corresponding outer wall thickness of the airfoils belonging to the second set, for at least a portion of the outer wall of the respective airfoils (see annotated Figure above).
Regarding claim 13, said portion is limited only to a trailing edge region of the respective airfoils (see annotated Figure above).
Regarding claim 15, said respective core elements are designed such that the difference between the outer wall thickness of the airfoils belonging to the first set and the corresponding outer wall thickness of the airfoils belonging to the second set varies chord-wise and/or span-wise within said portion (see annotated Figure above).
Regarding claim 16, wherein during casting, a first position of the respective core element for producing the at least one internal cavity of the airfoils belonging to the first set differs from a second position of the respective core element for producing the corresponding at least one internal cavity of the airfoils belonging to the second set, the second position being offset from the first position toward a pressure side or a suction side of the respective airfoils (thinner outer wall thickness of the blades of the second set as seen in the Figure indicates the second position is offset toward the suction side of the respective airfoils).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenenborn in view of Noe et al. (US 5,281,084; “Noe” from now on).
Schoenenborn discloses all the limitation except at least one of the internal cavity is not a trailing edge cooling passage as claimed.
Noe teaches a turbine blade having a leading edge cooling cavity and a trailing edge cooling cavity (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the bladed rotor system of Schoenenborn with the at least one cavity being a trailing edge cooling cavity for the purpose of preventing thermal damages to the at least one blade.

Allowable Subject Matter
Claims 4, 6, 8, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Fulayter et al. (9,932,840), Brafford et al. (6,042,338) and Bartlett (2,862,686) are cited to show different turbine blade damping schemes. 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745